Exhibit 10.1
 
 
 
ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this "Agreement") is entered into as of May 20,
2016 (the "Effective  Date"), by and among NEW AGE BEVERAGES, L.L.C., a Colorado
limited liability company ("NAB"), NEW AGE PROPERTIES, LLC, a Colorado limited
liability company ("NAP"), ASPEN PURE, LLC, a Colorado limited liability company
("Pure"), and XING BEVERAGE, LLC, a Colorado limited liability company ("Xing"
and together with NAP, Pure and NAB, the "Sellers"), and Bucha, Inc., a
Washington corporation ("Buyer" and together with "Sellers" the "Parties" and
each a "Party").
 
 WHEREAS, Sellers wish to sell to Buyer and Buyer wishes to purchase from
Sellers, certain assets of Sellers, used in connection with Sellers' business on
the terms and conditions contained herein.


WHEREAS, in connection with such sale, the Buyer will assume certain obligations
and liabilities of Sellers subject to the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the covenants, premises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


ARTICLE I.
PURCHASE AND SALE OF ASSETS
SECTION 1.1  Sale and Purchase of Purchased Assets.
(a)            Purchased Assets.  Subject to the terms and conditions of this
Agreement, at the Closing, Sellers shall sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase, free and clear of all Encumbrances,
all right, title and interest in and to all of Sellers' Assets existing as of
the Closing Date other than the Excluded Assets (collectively, the
"Purchased Assets").  Without limiting the generality of the foregoing, the
Purchased Assets shall include all of the following Assets of Sellers existing
on the Closing Date:

(i) all (A) Contracts identified by Buyer on Exhibit G (which the Parties agree
shall be provided by June 3, 2016 and contain all of the Contracts of the
Sellers) and (B) other Contracts entered into by Sellers prior to the date of
this Agreement to the extent that Buyer notifies Sellers in writing not less
than five (5) Business Days that such other Contracts shall be Purchased Assets
(collectively, the "Assumed Contracts");

 

(ii) all inventory (including raw materials, supplies, containers, labels,
packing and shipping materials, work in process and finished goods)
(collectively, the "Inventory");

 

(iii) all systems, tools, equipment, content management systems, databases and
other Tangible Personal Property;

 




Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------








(iv) all Intellectual Property and Intellectual Property Rights of Sellers
including the domain names Xingtea.com, Newagebev.us, Drinkxing.com, Xingtea.us,
Aspenpure.com, Xingtea.net, Xingenergy.com, Xingenergy.net, Xingsoda.com,
Xingsoda.net, Xingicetea.com, Xingicedtea.com, Drinksingtea.com,
Drinkcrazytrain.com, those trademarks set forth on Schedule 1 hereto, and, in
each case all derivatives of each;

 

(v) copies of all books and records including, but not limited to, books of
account, financial and accounting records (including all records related to
accounts receivable, general ledgers, purchasing, billing and payment),
correspondence with Governmental Authorities, sales, marketing, promotional and
advertising materials and records, strategic plans, files relating to Sellers'
IP and all other documentation, forms, records (including support records and
audit records), procedures, policy documents, manuals, customer materials,
system specifications, scripts, logs, databases and other materials of any kind,
whether in print or electronic form, but excluding the books and records related
exclusively to the Excluded Assets and the Excluded Liabilities;

 

(vi) all customer lists, user lists, goodwill and other intangible Assets;

(vii) all cash, cash equivalents and marketable securities, security deposits,
refunds, deposits and prepaid expenses of the Sellers and all vendor rebate
accounts and prospective rebates, whether soft dollar or hard dollar (other than
those constituting Excluded Assets);

 

(viii) all accounts receivables;

(ix) all prepaid expenses;

(x) all insurance policies of the Sellers to the extent transferable, which
shall continue and be assigned to Buyer at Closing, and shall be kept current by
Sellers in every respect to allow for such assignment at Closing (to the extent
permitted by the terms thereof);and (xi) all URLs and websites.

 
SECTION 1.2   Excluded Assets.  Notwithstanding any other provision of this
Agreement to the contrary, the following Assets of Sellers existing on the
Closing Date (collectively, the "Excluded Assets") are not part of the sale and
purchase contemplated hereunder, are excluded from the Purchased Assets and
shall remain the property of Sellers after the Closing:
(i)            all minute books, seals, equity record books and equity transfer
records of Sellers and Tax Returns and Tax records of Sellers and the books and
records of Sellers;
(ii)            all Contracts set forth on Exhibit H (the "Excluded Contracts");
(iii)            all personnel records and other records that Sellers are
required by law to retain in its possession;

 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 
(iv)    all rights and interests under or in connection with, and any assets of,
any of the Employee Plans maintained by Sellers solely for the benefit of its
employees and any related trusts or funding vehicles;
 
(v)            all rights of Sellers under this Agreement, including with
respect to the Purchase Price;
 
(vi)            the right of the Company to claim for net refunds of income
Taxes or gross receipts Taxes of the Company in excess of deficiencies for any
period or with respect to any event, adjustment or occurrence prior to the
Closing Date;
 
(vii)            prepaid Taxes, refunds of Taxes and Tax loss carry forwards
including interest thereon or claims therefor for any period or portion thereof
ending on or prior to the Closing Date;
 
(viii)            all insurance policies of the Sellers to the extent not
transferable as set forth in Section 1.1(x) above; and
 
(ix)            refunds of any insurance premiums with respect to any insurance
policies.

SECTION 1.3   Liabilities Assumed by Buyer.  Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Buyer will effective as of the
Closing, assume and agree to duly and timely pay, perform and discharge the
following liabilities (collectively, the "Assumed Liabilities"):
 
(i)             the accounts payable of the Sellers;
 
(ii)            accrued liabilities of the Sellers;
(iii)           obligations of the Sellers with respect to any Purchased Asset,
including any Contracts and Assumed Contracts;
(iv)           all liabilities owing by the Sellers to any Newly-Hired Employees
which arose or was incurred by the Sellers with respect to the terms of such
employment on or prior to the Closing or which became payable on account of the
termination of such employees in connection with this transaction, including
without limitation, any Taxes or paid-time-off  relating to time periods before
the Closing; and
(v)            the Lewis Note;
(vi)           all categories of liabilities set forth on the Balance Sheet
other than Excluded Liabilities;
(vii)           all liabilities set forth on the Interim Balance Sheet other
than Excluded Liabilities; and
 


Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------



(viii)        all Real Property Encumbrances.

SECTION 1.4  Excluded Liabilities.  Notwithstanding any provision of the Sale
Documents to the contrary, the Buyer will not accept, acquire, assume or become
liable to pay, perform or discharge, and the Assumed Liabilities will not
include, the following liabilities (the "Excluded Liabilities"):
(i)            any liability to the Carney Parties on account of loans advanced
to the Sellers prior to the Closing;
(ii)            any liabilities that do not constitute Assumed Liabilities;
(iii)            all Liabilities for Taxes of Sellers (other than as set forth
in Section 1.3(iv)
(iv)            all Liabilities of Sellers under Environmental Laws;
(v)            all Liabilities of Sellers and the ERISA Affiliates arising
under, or with respect to, the Employee Plans;
 
(vi)            all Liabilities with respect to any current or former employee,
director, member, manager, stockholder, partner, agent or independent contractor
of Sellers;
 
(vii)            all Liabilities arising out of, or relating to, any conduct or
alleged conduct of any employee or independent contractor of Sellers;
 
(viii)            all Liabilities of Sellers to Sellers's stockholders or any
Affiliate of any of Sellers's stockholders;
 
(ix)            all Liabilities arising out of, or relating to, any Proceeding
pending as of the Closing Date or any Proceeding commenced after the Closing
Date to the extent arising out of, or relating to, any act or omission of
Sellers or any event, circumstance, condition, breach or default occurring on or
prior to the Closing Date (other than those relating to any Purchased Assets);
(x)            all Liabilities arising out of, or resulting from, Sellers's
compliance or noncompliance with any Legal Requirement or Order occurring on or
prior to the Closing Date;
 
(xi)            all Liabilities relating to, or resulting from, Sellers IP to
the extent arising on or prior to the Closing Date;
 
(xii)            all Liabilities based upon Sellers's acts or omissions
occurring after the Closing Date (other than those relating to the Buyer's
ownership of the Purchased Asset); and
 


Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------







(xiii)            all Liabilities arising from the failure to send any notices,
make any filings or obtain any Consents (other than any Consents with respect to
Contracts as set forth in Section 1.6) in connection with the transactions
contemplated by this Agreement.
 
SECTION 1.5        Employment Offers.  Subject to the Closing, Buyer shall make,
or shall cause an Affiliate to make, offers to all of the current (as of the
Effective Date) employees of the Company other than the Executives (the
"Newly-Hired Employtees").
 
SECTION 1.6 Contracts.  Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Assumed Contract if such assignment or transfer, or an attempt to
make such an assignment or transfer, without the consent of a third party would
constitute a material breach or violation thereof or affect adversely the rights
of Buyer or Sellers thereunder.  To the extent that prior to the Closing Sellers
have not obtained any Consent required to assign or transfer any Assumed
Contract to Buyer, Sellers shall use commercially reasonable efforts to obtain
such Consent as promptly as practicable thereafter.  Until such Consent is
obtained, Sellers shall cooperate and shall cause its representatives to
cooperate with Buyer in any arrangement designed to provide Buyer with the
interests, rights and benefits of Sellers under such Assumed Contract at no cost
to Buyer in excess of the cost Buyer would have incurred, without modification
to the terms of such Assumed Contract, if such Consent had been obtained. 
Nothing in this paragraph shall be deemed to constitute an agreement to exclude
from the Purchased Assets any Assets set forth above in this Section 1;
provided, however, that Buyer shall be responsible for, and shall promptly pay,
(x) all costs and expenses of Sellers to establish, implement, monitor,
maintain, execute on, or carry into effect any such arrangement (including any
costs and expenses incurred in connection with enforcing rights under any such
Contract), which Sellers shall not incur without Buyer's prior written consent,
and (y) all payment and other obligations under such Contract (all of which
shall constitute, and shall be deemed to be, Assumed Liabilities hereunder) to
the same extent as if such Contract had been assigned or transferred at
Closing.  The obligation of Sellers to cooperate with Buyer set forth in this
Section 1.1 shall not require Sellers to incur any expenses, liabilities or
obligations or to provide any financial accommodation or to remain secondarily
or contingently liable for any liabilities or obligations under any applicable
Contract.
ARTICLE II.
PURCHASE PRICE AND PAYMENT
SECTION 2.1 Purchase Price; Payment.  In consideration of the conveyance to
Buyer of the Purchased Assets, and for each other right acquired by Buyer under
this Agreement, Buyer shall pay an aggregate purchase price of Nineteen Million
Nine Hundred Ninety Five Thousand Dollars ($19,995,000) (the "Purchase Price"). 
The Purchase Price shall be paid by the Buyer to the Sellers as follows:




Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------







(a)            Issuance to (i) the Executives restricted common stock in Buyer
(f/k/a American Brewing Company, Inc.) and (ii) the Carney Parties (or their
designee), an aggregate amount of the Issuer's common stock, based on the Volume
Weighted Average Price ("VWAP") of Buyer's common stock for the thirty days
prior to the Closing of this transaction (the "Shares") in an aggregate amount
equal to the Estimated Stock Purchase Price, such Shares to be issued to the
Executives and the Carney Parties in accordance with the Pro Rata Percentage;
 
(b)            $8,500,000 in cash which amount shall be paid to Shadrach
Beverages, LLC, Daniel M. Carney and Gayla M. Carney (collectively, the "Carney
Parties") pursuant to an allocation to be provided within three (3) business
days of Closing; and
(c)            a promissory note in favor of the Carney Parties in the amount of
$4,500,000 in the form substantially attached hereto as Exhibit D, which note
shall be secured by a second lien on the Buyer's assets and provide for an
interest rate of 1% of the outstanding principal, which shall begin monthly,
after six months from Closing if the promissory note has not already been paid
in full, until paid in full (the consideration set forth in clauses (a) through
(c), the "Closing Payments").
The Closing Payments shall be deemed to have been received by and distributed by
the Sellers to the parties set forth above.
SECTION 2.2   Restriction on Restricted Shares.  The sale of the Restricted
Shares shall be subject to the requirements of Rule 144 promulgated by the
Securities and Exchange Commission.  In addition, beginning six months after the
Closing, and on the last day of each calendar quarter thereafter, each holder of
Restricted Shares may sell up to but not more than fifteen percent (15%) on a
cumulative basis of the number of Restricted Shares that the holder initially
received as a result of this transaction.  All restrictions on the sale of the
Restricted Shares shall terminate 18 months after the Closing.
SECTION 2.3   Audit; Disclosure of Acquisition.
(a)            Following the Effective Date, the Sellers shall provide Buyer
with the necessary information to complete an audit of Sellers' financial
statements and business and shall cooperate with respect to the same.  On or
prior to four business days following the Effective Days (the "Audit
Determination Date"), the Buyer shall notify the Seller if it does not believe
that it will be able to complete an audit of Sellers' financial statements and
business on or prior to the Closing.  To the extent Seller does not believe that
it can complete any such audit on or prior to the Closing, the Buyer may
terminate this Agreement in accordance with Article VIII hereof.   Sellers shall
assist Buyer with any requests necessary to file complete an audit and file any
related 8-K.
(b)            Upon completion of the transaction contemplated by this
Agreement, Buyer shall file all necessary forms with all federal and state
regulatory agencies to properly disclose the transaction, which shall include a
Form 8-K, which shall include a Form 8-K and an audit of Sellers's financial
statements.  Sellers shall be provided with a copy of such Form 8-K on or prior
to the Closing and shall consent to the filing thereof within one (1) business
day of receipt thereof (such consent not to be unreasonably withheld or
delayed).


Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------









SECTION 2.4   Calculation of the Estimated Purchase Price.
(a)            Preparation of Estimated Balance Sheet.  On or prior to the date
which is five (5) Business Days prior to the Closing Date, the Seller shall
prepare and deliver to the Buyer a balance sheet (as so prepared, the "Estimated
Balance Sheet") which sets forth the Sellers' reasonable and good faith estimate
of the financial position of the Sellers as of the opening of business on the
Closing Date and a detailed calculation of such estimate, with reasonable
supporting detail as to such calculation, of the Working Capital as of the
opening of business on the Closing Date (the "Estimated Working Capital").  The
Estimated Balance Sheet shall be prepared in good faith applied in a manner
consistent with the preparation of the Balance Sheet and shall include the same
line items as the Balance Sheet. The Sellers shall incorporate reasonable
comments of the Buyer with respect to such Estimated Balance Sheet and/or
Estimated Working Capital, in each case to the extent such comments are provided
to the Sellers no later than at least three (3) Business Days prior to the
Closing Date.  In the event that the Estimated Balance Sheet and/or Estimated
Working Capital are revised to reflect the Buyer's comments pursuant to this
Section 2.4(a), the Sellers shall deliver to the Buyer no later than two (2)
Business Days prior to the Closing Date the revised Estimated Balance Sheet
and/or revised Estimated Working Capital, as applicable.  In the event that the
Estimated Balance Sheet and/or Estimated Working Capital, as applicable, are not
revised to reflect the Buyer's comments pursuant to this Section 2.4(a), the
Estimated Balance Sheet and Estimated Working initially provided by the Sellers
shall control.
(b)            Calculation of Estimated Purchase Price.  Simultaneously with the
delivery of the Estimated Balance Sheet to the Buyer, the Sellers shall prepare
and deliver to the Buyer a statement setting forth the calculation of the
Estimated Purchase Price using the Estimated  Working Capital shown on the
Estimated Balance Sheet (the "Initial Payment Amount  Statement").  In the event
that the Estimated Balance Sheet and/or Estimated Working Capital are revised to
reflect the Buyer's comments as set forth in Section 2.4(a), the Sellers shall
prepare and deliver a revised Initial Payment Amount Statement based on the
revised Estimated Working Capital and/or revised Estimated Balance Sheet at the
same time the revised Estimated Balance Sheet and/or Estimated Working Capital
are delivered to the Buyer.
 
SECTION 2.5  Post-Closing Adjustment to Purchase Price.
(a)            Preparation of Closing Balance Sheet.  As promptly as
practicable, but in any event within forty-five (45) calendar days following the
Closing Date, the Buyer will deliver to the Sellers a balance sheet (the
"Closing Balance Sheet") setting forth the financial position of the Sellers as
of the opening of business on the Closing Date and a detailed calculation, with
reasonable supporting detail as to such calculation, of the Working Capital as
of the opening of business on the Closing Date.  Subject to Section 2.5(c), the
Closing Balance Sheet and the calculation of Working Capital delivered by the
Buyer to the Sellers will be deemed to be and will be final, binding and
conclusive on the parties hereto. The Closing Balance Sheet shall be prepared in
good faith in a manner consistent with the preparation of the Estimated Balance
Sheet and shall include the same line items as the Estimated Balance Sheet.
 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------









(b)            Calculation of Stock Purchase Price.  Simultaneously with the
delivery of the Closing Balance Sheet to the Sellers, the Buyer's chief
financial officer shall prepare and deliver to the Sellers a written statement
(the "Stock Purchase Price Statement") setting forth the calculation of the
Estimated Stock Purchase Price using the Working Capital shown on the Closing
Balance Sheet (such amount, the "Final Stock Purchase Price").  Subject to
Section 2.6(e), any increase or decrease in the Estimated Stock Purchase Price
shall be borne pro rata by the Executives and the Carney Parties in the
following ratio 5.95:1 (the "Pro Rata Percentage").
(c)            Right to Review and Dispute.
(i)            During the 30 calendar day period following the Sellers' receipt
of the Closing Balance Sheet and the Stock Purchase Price Statement, the Sellers
will be permitted to review the working papers of the Buyer and the Buyer's
Accountants relating to the preparation of the Closing Balance Sheet and the
Stock Purchase Price Statement and the calculation of Working Capital and the
Stock Purchase Price shown on the Stock Purchase Price Statement.
(ii)            The Sellers may dispute the preparation of the Closing Balance
Sheet, the Stock Purchase Price Statement and/or the determination of Working
Capital and the Stock Purchase Price set forth thereon; provided, however, that
the Sellers must notify the Buyer in writing of each disputed item, specifying
the amount thereof in dispute and setting forth, in reasonable detail, the basis
for such dispute, within 30 calendar days of the Buyer's delivery of the Closing
Balance Sheet and the Stock Purchase Price Statement to the Sellers.  In the
event written notice of such a dispute is received by the Buyer in a timely
manner, such a dispute will be resolved in accordance with the provisions of
Section 2.6(iii) below.
(iii)            The Closing Balance Sheet, the Stock Purchase Price Statement
and the calculation of Working Capital and the Stock Purchase Price will be
deemed final for the purposes of Section 2.5 and 2.6 upon the earliest to occur
of (A) the failure of the Sellers to notify the Buyer of a dispute in accordance
with this Agreement within 30 calendar days of the Buyer's delivery of the
Closing Balance Sheet and the Stock Purchase Price Statement to the Sellers, (B)
the resolution of all disputes in writing by the Sellers and the Buyer, (C) the
resolution of all disputes pursuant to Section 2.6(d) by the Buyer's accountants
and the Sellers' accountants, and (D) the resolution of all disputes pursuant to
Section 2.6(d) by an independent accounting firm mutually acceptable to both
parties (the "Independent Accounting Firm").  The Closing Balance Sheet and the
Working Capital, as deemed final pursuant to this Section 2.6(c)(iii), are
referred to herein as the "Final Closing Balance Sheet" and the "Final Working
Capital", respectively.
 
 


Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------







(d)            Resolution of Disputes Under Section 2.6.
(i)            In the event that written notice of a dispute is received by the
Buyer under Section 2.6(c) in a timely manner, the Buyer and the Sellers shall
attempt in good faith to resolve their dispute for a period of 15 calendar
days.  In the event that the Buyer and the Sellers are unable to resolve such
dispute within such period, the Buyer's accountants and the Sellers' accountants
will attempt to reconcile their differences, and any resolution by them as to
any disputed amounts will be final, binding and conclusive on the parties
hereto.  If the Buyer's accountants and the Sellers' accountants are unable to
reach a resolution with such effect within 30 calendar days after receipt of
such written notice of dispute under Section 2.6(c), the Buyer's accountants and
the Sellers' accountants will submit the items (together with their respective
positions thereon and the reasons therefor) remaining in dispute for resolution
to the Independent Accounting Firm.  The Independent Accounting Firm will be
instructed to determine the appropriate amount of each disputed item in
accordance with GAAP applied on a consistent basis and render a report to the
Buyer and the Sellers within 20 calendar days after such submission; provided,
however, that in no case may such determination of any such disputed item be
outside range established by the respective positions of the Buyer's accountants
and the Sellers' accountants.  The report of the Independent Accounting Firm as
to the disputed items will be conclusive as to each disputed item and will be
final and binding on the parties hereto.  The fees and expenses of the
Independent Accounting Firm will be split equally between the Sellers and the
Buyer.
(ii)            The procedures for resolution of disputes concerning the Closing
Balance Sheet and the Purchase Price set forth in this Section 2.6(d) are
intended to be final and exclusive of any other contest or appeal in relation
thereto, so that when the Closing Balance Sheet and the Stock Purchase Price
Statement are deemed final hereunder, neither party will be entitled to subject
the Closing Balance Sheet or the Stock Purchase Price Statement or, such
agreement or the report, to any court or tribunal.
(e)            Adjustment of Purchase Price and Payment of Adjustment Amount.
 
(i)            In the event that the Final Stock Purchase Price set forth in the
Stock Purchase Price Statement (as finally determined in accordance with Section
2.6) is at least $25,000 less than the Estimated Purchase Price set forth on the
Initial Payment Amount Statement, Buyer shall cancel an amount of Stock issued
to the Executives and Carney Parties based on the Pro Rata Percentage equal to
the shortfall to the Buyer.
(ii)            In the event that the Stock Purchase Price set forth in the
Stock Purchase Price Statement (as finally determined in accordance with Section
2.6) is $25,000 or more greater than the Estimated Purchase Price set forth on
the Initial Payment Amount Statement, Buyer shall issue to the Executives and
Carney Parties based on the Pro Rata Percentage an amount in Stock equal to the
excess, within five Business Days of the Purchase Price being deemed final
hereunder in accordance with this Section 2.6.
 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------









ARTICLE III.
CLOSING; DELIVERIES
 
SECTION 3.1   Closing.  The closing of the transactions (the "Closing") will
take place at the offices of Haynes and Boone LLP, 1801 Broadway, Denver, CO
80202 at 12:00 p.m. (Mountain time) on the Target Date, or at such other
location or time as the Parties may agree in writing (or remotely via the
exchange of executed documents and deliverables); provided, however, that if any
of the conditions to Closing contained in Sections 7.4 and 7.5  (except for
conditions which can only be satisfied at Closing and subject to the
satisfaction of such conditions at Closing) are not satisfied or effectively
waived as of the Target Date or such other agreed-upon date, the Closing shall
take place on the first Business Day after the date on which all of the
conditions to Closing contained in Sections 7.4 and 7.5 (except for conditions
which can only be satisfied at Closing and subject to the satisfaction of such
conditions at Closing) are satisfied or effectively waived (the date of the
Closing being hereinafter referred to as the "Closing Date").
 
SECTION 3.2      Closing Deliveries.
(a)            Sellers's Deliveries to Buyer.  At the Closing, Sellers will duly
execute, if applicable, and deliver to Buyer:
(i)            evidence that Sellers have, at Sellers's expense and without cost
or other adverse consequence to Buyer, sent all notices, made all filings and
obtained all Consents and Orders required to be sent, made and obtained by
Sellers in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby; provided, however ,that it
shall not be a condition to Closing that Sellers obtain any Consents with
respect to Contracts as set forth in Section 1.6;
 
(ii)            the Bill of Sale, dated the Closing Date, in the form attached
hereto as Exhibit A (the "Bill of Sale") executed by Sellers; the executed
counterpart signature page of Sellers to the Assignment and Assumption
Agreement, dated the Closing Date, in the form attached hereto as Exhibit B (the
"Assignment and Assumption Agreement"); and such other bills of sale,
assignments, deeds, certificates of title, documents and other instruments of
transfer and conveyance as may be reasonably requested by Buyer, each in form
and substance satisfactory to Buyer and Sellers, dated the Closing Date and duly
executed by Sellers;
 
(iii)            copies of resolutions of Sellers' managers, managing members
and unitholders, authorizing and approving the execution, delivery and
performance of this Agreement and the consummation of the transactions;
 
(iv)            any other documents as may be reasonably requested by Buyer to
effect the transactions.
 


Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------







(b)            Buyer's Deliveries.  At the Closing, Buyer will duly execute, if
applicable, and deliver to Sellers:
(i)            the Closing Payments;
(ii)            a stock certificate or certificates evidencing the Shares;
(iii)            copies of resolutions of Buyer's board of directors and
shareholders, authorizing and approving the execution, delivery and performance
of this Agreement and the consummation of the transactions;
 
(iv)            the executed counterpart signature page of Buyer to the
Assignment Assumption Agreement;
(v)            such other documents as may be reasonably requested by Sellers to
effect the transactions; and
 
(vi)            executed employment contracts for employment with Buyer
reasonably acceptable to the Executives and the Buyer, providing cash salaries
and equity bonuses which will provide for, in an aggregate amount, consideration
of not less than One Million One Hundred Seventy Five Thousand Dollars
($1,175,000).
 
(vii)            all such documents and instruments necessary (x) to demonstrate
that the Wells Note has been repaid and (y) to assume the Assumed Liabilities,
including a release from the Lewis Note and any guarantees in connection with
each of them.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLERS
As of the Closing Date, except as set forth in Exhibit F, the Sellers make the
following representations and warranties, in each case, based on and subject to
Seller's Knowledge to Buyer.
SECTION 4.1 Authority, Power and Capacity.  Sellers have all requisite power and
authority to execute and deliver this Agreement, to perform their obligations
under this Agreement and to consummate the transaction.  This Agreement has been
duly authorized, executed and delivered by each of the Sellers and constitutes
the valid and binding agreement of each of the Sellers and is enforceable
against each of the  Sellers in accordance with its terms (except as the
enforcement of such obligations may be limited by applicable bankruptcy,
insolvency, reorganization, liquidation, receivership, moratorium and other laws
relating to or affecting the enforcement of creditors' rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).


Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------







SECTION 4.2                                Conflicts; Consents.
(a)            The execution and delivery by Sellers of this Agreement does not,
and the consummation of the transactions associated with this Agreement will
not, violate any provision of the Organizational Documents of Sellers; result in
the creation of any Lien upon the provision of any of Sellers' services or the
Purchased Assets, conflict with or result in a breach of, require a consent,
create an event of default (or event that, with the giving of notice or lapse of
time or both, would constitute an event of default) under, or give any person or
entity the right to terminate, accelerate or modify any obligation or benefit
under, any contract, lease, permit or order to which Sellers are a party or by
which Sellers or the Purchased Assets are bound or affected.
(b)            The execution and delivery by Sellers of this Agreement does not,
and the consummation of the transactions associated with this Agreement will
not, result in a violation of, or require the Consent, other action by, or
registration, declaration or filing with or notice to, any Governmental
Authority under any law or order applicable to Sellers, the provision of any of
Sellers's services or the Purchased Assets. There is no pending or, to Sellers's
knowledge, threatened proceeding against Sellers before any court or
Governmental Authority, to restrain or prevent the consummation of the
transactions or that might affect the right of Buyer to own and control the
Purchased Assets or to use those assets as it sees fit.


SECTION 4.3 Organization and Authority.
(a)            Each of the Sellers is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Colorado.  None of the Sellers have any Subsidiaries.  Sellers have all
requisite power and authority to own or lease and operate its properties and
assets and to carry on the provision of its services. True and correct copies of
Sellers's constitutive documents, including any amendments thereto.
SECTION 4.4 Properties and Assets of Sellers.
(a)            No liens.  Sellers own or otherwise have the right to use all of
their personal property, tangible and intangible, now owned or used by Sellers
to provide their services.  Upon consummation of the transactions, Buyer will
acquire good and marketable title to the Purchased Assets (other than the Real
Estate), free and clear of all liens (other than those associated with the
Assumed Liabilities).  The Purchased Assets constitute all of the assets,
properties and rights used or held for use by Sellers for the provision of their
services as conducted as of the Effective Date.  Notwithstandign anything herein
to the contrary, Buyer shall acquire the Real Estate subject to any and all
Liabilities, liens and Encumbrances shown on the Title Commitment (collectively,
the "Real Property Liens").
(b)            Intellectual Property.  Sellers have the right to use all of its
legal and trade names without payment to any person.  Sellers owns or possesses
adequate licenses or other rights to use all Intellectual Property included in
the Purchased Assets.  No affiliate of Sellers owns or uses any Intellectual
Property of Sellers.
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------



SECTION 4.5  Attached hereto as Exhibit E is a true and correct copy of the
consolidated balance sheets of the Sellers as of April 30, 2016 (the "Balance
Sheet").  The Balance Sheet (x) is true, complete and correct in all material
respects and (y) was prepared on a consistent basis in accordance with the past
practice of the Company.  All liabilities of the Sellers as of April 30, 2016,
required to be reflected or reserved for are fully reflected or reserved for in
the Balance Sheet.
SECTION 4.6  Compliance with laws; permits. Sellers are not now, and have not
within the past five years, been in violation of any provision of any law or
order applicable to Sellers or their provision of services or their properties
or assets.  Sellers have not directly or indirectly made any payment of funds to
any person, or received or retained any funds from any person in violation of
any applicable law.  Sellers have (i) all permits required with respect to the
Purchased Assets or the provision of its services; and (ii) satisfied all
material bonding requirements pertaining to its operations under applicable
law.  All such permits may be transferred to Buyer in accordance with applicable
law without violation of or loss of benefits under such permits, without consent
of or notice to any other person, including any governmental authority.  Sellers
are not in violation of, nor is there a basis for the revocation or withdrawal
of, any permit.  Sellers have performed all obligations expressly set forth in
writing in each permit that by their terms are to be performed on or before the
Closing Date.  No present or pending federal, state or local zoning or use law,
restriction or compliance requirement would materially and adversely affect the
purchased assets or the provision of its services.
SECTION 4.7   Litigation.  Except as set forth in Exhibit F, there is no
proceeding pending or threatened against or affecting Sellers, their provision
of services, or the assets, properties, business or business prospects of
Sellers, their provision of services or relating to or involving the
transactions related to this Agreement, and Sellers are not aware of any basis
for any of the foregoing.  Sellers are not in default with respect to any Order
known to or served upon Sellers.
SECTION 4.8  Tax Matters.  Sellers have timely filed all tax returns required of
Sellers under all laws pertaining to taxes and to which Sellers are subject. 
Sellers have timely paid all taxes required by law to be paid by Sellers,
whether or not shown on any tax return.  All such tax returns are accurate and
complete.  No examination or audit of any tax return of Sellers is in progress. 
All deficiencies proposed as a result of any examination or audit of any tax
return filed by Sellers has been paid or finally settled and no issue has been
raised in any such examination or audit that, by application of similar
principles, reasonably can be expected to result in the assertion of a
deficiency for any other year not so examined or audited.  There are no liens
related to taxes outstanding against any of the Purchased Assets, other than for
taxes not yet due and payable.
SECTION 4.9   Licenses, Permits, Orders and Authorizations.  No licenses,
approvals, consents, ratifications, waivers, notices, registrations,
qualifications, designations, filings, franchises, authorizations, security
clearances and other permits of, to, from or with, any Governmental Authority
are required under applicable Legal Requirements to permit Sellers to own,
operate, use and maintain its Assets in the manner in which they are now
operated and maintained and to conduct the Business.
 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------







SECTION 4.10 Absence of Certain Changes or Events.  Sellers have conducted its
business only in the ordinary course of business and there has not been any
material loss, damage or destruction to, or any material interruption in the use
of any of the Purchased Assets.
SECTION 4.11 Affiliated Transactions.  No Affiliate of Sellers is a party to any
Assumed Contract with, or is directly or indirectly interested in any Assumed
Contract with, Sellers.
SECTION 4.12 Contracts.  With respect to each Assumed Contract: (i) such Assumed
Contract is legal, valid, binding, enforceable in accordance with its terms and
in full force and effect and will continue to be legal, valid, binding,
enforceable by Buyer and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (ii) such Assumed
Contract is assignable without any Consent of any Person; (iii) Sellers and the
other parties to such Assumed Contract are not in breach or default and no event
has occurred which with the passage of time or giving of notice would constitute
a breach or default, or permit termination, modification, or acceleration, under
such Assumed Contract; and (iv) no party has repudiated or waived any provision
of such Assumed Contract.
 
SECTION 4.13 Employee Benefits Plans; ERISA.  Neither Sellers nor any ERISA
Affiliate maintains or contributes to, or has any obligation to contribute to,
or has any Liability with respect to, any Employee Plan. Sellers do not have any
Liability with respect to any Person under Title IV of ERISA.  Neither Sellers
nor any ERISA Affiliate maintains, contributes to, or has any Liability for any
Employee Plan or any medical, health, life or other welfare benefits for present
or future terminated employees or retirees for which Buyer could be held liable.
SECTION 4.14 Environmental Matters.  The operations of Sellers are, and have
been, in compliance with all Environmental Laws.
SECTION 4.15 Insurance.  Sellers have paid or caused to be paid all of the
premiums of all insurance policies (including policies providing property,
casualty, liability, errors and omissions and worker's compensation coverage and
bond and surety arrangements) to which Sellers are a party, a named insured or
otherwise the beneficiary of coverage insurance policy, and has at all times
operated the Business in a manner so as to conform to the applicable provisions
of such insurance policy.  Sellers hasve never made any claim under any
insurance policy.
SECTION 4.16 Employees.  Sellers are and have been in compliance with all Legal
Requirements related to employment and employment practices, terms and
conditions of employment and wages and hours, fair employment, safety, worker
compensation, unemployment and social security and with all Contracts relating
to the employment of the employees of Sellers.  Each of the employees of Sellers
is properly classified with respect to employment status for all purposes
including, without limitation, employment, labor and Tax purposes.  No current
or former independent contractor of Sellers could be deemed to be a
misclassified employee.
 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------







SECTION 4.17 Brokers' Fees.  Other than General Capital Partners, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders' fee or other commission or payment in connection with the transactions
contemplated by this Agreement based on arrangements made by Sellers or any of
its Affiliates.
SECTION 4.18 Solvency.  Sellers are not now insolvent and will not be rendered
insolvent by any of the transactions contemplated hereby. As used in this
section, "insolvent" means that the sum of the Liabilities of Sellers exceeds
the present fair saleable value of Sellers' assets. Immediately after giving
effect to the consummation of the transactions contemplated hereby: (a) Sellers
will be able to pay each of its Liabilities as they become due in the usual
course of its business; (b) Sellers will not have unreasonably small capital
with which to conduct its present or proposed business; and (c) Sellers will
have assets (calculated at fair market value) that exceed its Liabilities. The
cash available to Sellers, after taking into account all anticipated uses of
cash, will be sufficient to satisfy all of its Liabilities in accordance with
their terms.  The value of the Shares is reasonably equivalent to the value of
such portion of the Purchased Assets.
SECTION 4.19 Intellectual Property.

(a) Sellers exclusively own all right, title and interest in and to the Sellers
IP, free and clear of any Encumbrance.  Sellers are not bound by, and no Sellers
IP is subject to, any contract, agreement or understanding containing any
covenant or other provision that in any way limits or restricts the ability of
Sellers to use, exploit, assert or enforce any Sellers IP anywhere in the
world.  All documents and instruments necessary to perfect the rights of Sellers
in the Sellers IP have been validly executed, delivered, and filed in a timely
manner with the appropriate Governmental Authority.

 

(b) No shareholder, director, officer or employee of Sellers is (i) bound by or
otherwise subject to any contract, agreement or understanding restricting him or
her from performing his or her duties for Sellers or (ii) in breach of any
contract, agreement or understanding with any former employer or other Person
concerning Intellectual Property Rights or confidentiality due to his or her
activities as a member, manager, officer or employee of Sellers.

 

(c) Sellers, their equity holders, members, managers, managing members,
officers, employees and contractors have taken all reasonable steps to maintain
the confidentiality of and otherwise protect and enforce its rights in all
proprietary information that Sellers hold, or purport to hold.

 

(d) Since each Seller's inception, Sellers, their respective equity holders,
managers, members, managing members, officers, employees and other contractors
have not assigned or otherwise transferred ownership of, or agreed to assign or
otherwise transfer ownership of, any Intellectual Property Right to any other
Person.

 

(e) All Sellers IP is valid, subsisting, and enforceable.



Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------






(f) Each item of Sellers IP that is Registered IP is and at all times has been
in

compliance with all legal requirements and all filings, payments, and all other
actions required to be made or taken to maintain such item of Sellers IP in full
force and effect, including any and all priority rights and foreign filing
rights, have been made by the applicable deadline.  No application for a patent
or a copyright, mask work or trademark registration or any other type of
Registered IP filed by or on behalf of Sellers has been abandoned, allowed to
lapse or rejected.



(g) No interference, opposition, reissue, reexamination or other Proceeding is

or since the date of Sellers's inception has been pending or, threatened, in
which the scope, validity or enforceability of any Sellers IP is being, has
been, or could reasonably be expected to be contested or challenged.  There is
no basis for a claim that any Sellers IP is invalid or unenforceable as a result
of patent or copyright misuse or on any other grounds.



(h) No Person has infringed, misappropriated or otherwise violated, and no
Person is currently infringing, misappropriating or otherwise violating, any
Sellers IP.  Sellers has never infringed (directly, contributorily, by
inducement or otherwise), misappropriated or otherwise violated or made unlawful
use of any right of any other Person.  Sellers has never received any notice or
other communication (in writing or otherwise) relating to any actual, alleged or
suspected infringement, misappropriation or violation of any intellectual
property rights of another Person.  The Sellers is not bound by any contract,
agreement or understanding to indemnify, defend, hold harmless or reimburse any
other Person with respect to, or otherwise assumed or agreed to discharge or
otherwise take responsibility for, any existing or potential Intellectual
Property infringement, misappropriation or similar claim.  No claim or
Proceeding involving any Intellectual Property or Intellectual Property Right
licensed to the Company is pending or has been threatened.




(i) No software governed by a license commonly referred to as an open source,
free software, copyleft or community source code license, including the GNU
General Public License or GNU Lesser General Public License is used in,
incorporated into or integrated or bundled with any Sellers IP in a manner that
obligates Sellers to distribute or disclose the source code developed by Sellers
on a royalty free basis.




(j) No government funding, facility of a university, college, other educational
institution or research center or funding from third parties was used in the
development of any Sellers IP, and, no officer, employee or independent
contractor of Sellers who was involved in, or who contributed to, the creation
or development of any Sellers IP, has performed services for the government,
university, college, or other educational institution or research center during
a period of time during which such person was also performing services for
Sellers.



Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------









ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
As of the date of the Closing Date, Buyer makes the following representations
and warranties to Sellers.
SECTION 5.1 Authority, Power and Capacity.  Buyer has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
under this Agreement and to consummate the transaction.  This Agreement has been
duly authorized, executed and delivered by Buyer, constitutes the valid and
binding agreement of Buyer and is enforceable against Buyer in accordance with
its terms.
SECTION 5.2      Conflicts; Consents.
(a)            The execution and delivery by Buyer of this Agreement does not,
and the consummation of the transactions associated with this Agreement will
not, violate any provision of the Organizational Documents of Buyer; conflict
with or result in a breach of, require a consent, create an event of default (or
event that, with the giving of notice or lapse of time or both, would constitute
an event of default) under, or give any person or entity the right to terminate,
accelerate or modify any obligation or benefit under, any contract, lease,
permit or order to which Buyer is a party or by which Buyer are bound or
affected.
(b)            The execution and delivery by Buyer of this Agreement does not,
and the consummation of the transactions associated with this Agreement will
not, result in a violation of, or require the Consent, other action by, or
registration, declaration or filing with or notice to, any Governmental
Authority under any law or order applicable to Buyer.  There is no pending or,
to Buyer's knowledge, threatened proceeding against Buyer before any
Governmental Authority, to restrain or prevent the consummation of the
transactions.
SECTION 5.3   Organization and Authority.
(a) Buyer is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Washington.  Buyer has all requisite
corporate power and authority to own or lease and operate its properties and
assets and to carry on the provision of its services.
SECTION 5.4   Tax Matters.  Buyer has timely filed all tax returns required of
Buyer under all laws pertaining to taxes and to which Buyeris subject.  Buyer
has timely paid all taxes required by law to be paid by Buyer, whether or not
shown on any tax return.  All such tax returns are accurate and complete.  No
examination or audit of any tax return of Buyers in progress.
SECTION 5.5   Undisclosed Liabilities.  Neither Buyer nor any of its
subsidiaries has any Liability (and there is no Basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against any of them giving rise to any Liability), except for (i)
Liabilities set forth on the face of the most recent balance sheet (rather than
in any notes thereto) and (ii) Liabilities that have arisen after the most
recent fiscal month End in the ordinary course of business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
law).

Exhibit 10.1 -- Page 17

--------------------------------------------------------------------------------






SECTION 5.6   SEC Reports.  (i) Buyer has filed or furnished, as applicable, on
a timely basis all Securities and Exchange Commission ("SEC") filings required
to be made ("Reports") since December 31, 2012. Each of the Buyer SEC Reports,
at the time of its filing or being furnished complied, or if not yet filed or
furnished, will comply, in all material respects with the applicable
requirements of the Exchange Act, the Securities Act and the Sarbanes-Oxley Act,
and any rules and regulations promulgated thereunder applicable to the Buyer SEC
Reports. As of their respective dates (or, if amended prior to the date hereof,
as of the date of such amendment), the Buyer SEC Reports did not, and any Buyer
SEC Reports filed with or furnished to the SEC subsequent to the date hereof
will not, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances in which they were made, not
misleading.
SECTION 5.7   On or prior to May 27, 2016, Buyer made available to Seller a true
and correct copy of an executed debt commitment letter from a nationally
recognized commercial bank (the "Commitment Letter"), setting forth the terms
and conditions pursuant to which such parties will provide or cause to be
provided financing in the amounts set forth therein (the "Financing") in
connection with the transactions contemplated herein.  The amount of funds
contemplated to be provided pursuant to the Commitment Letter, together with
Buyer's cash on hand, will be sufficient to enable Buyer to make the payment of
the cash portion of the Purchase Price and consummate the transactions
contemplated herein and to pay all fees and expenses required to be paid by
Buyer in connection with the Financing.  The Commitment Letter is valid, binding
and in full force and effect, does not contain any misrepresentations by Buyer
and no event has occurred which would reasonably be expected to constitute a
breach thereunder on the part of Buyer.  There are no conditions precedent or
other contingencies related to the Financing arrangements contemplated by the
Commitment Letter, other than as set forth in the Commitment Letter, and the
commitments contained in the Commitment Letters have not been withdrawn or
rescinded in any respect.  As of the Effective Date, Buyer has no reasonable
basis to believe that any of the conditions to the Financing would not be
satisfied or that the Financing would not be available to Buyer on the Closing
Date.
SECTION 5.8  Solvency.  Buyer is not now insolvent and will not be rendered
insolvent by any of the transactions contemplated hereby. As used in this
section, "insolvent" means that the sum of the Liabilities of Buyer exceeds the
present fair saleable value of Buyer's assets. Immediately after giving effect
to the consummation of the transactions contemplated hereby: (a) Buyer will be
able to pay its Liabilities as they become due in the usual course of its
business; (b) Buyer will not have unreasonably small capital with which to
conduct its present or proposed business; and (c) Buyer will have assets
(calculated at fair market value) that exceed its Liabilities. The cash
available to Sellers, after taking into account all anticipated uses of cash,
will be sufficient to satisfy all of its Liabilities in accordance with their
terms.  The value of the Shares is reasonably equivalent to the value of such
portion of the Purchased Assets.


Exhibit 10.1 -- Page 18

--------------------------------------------------------------------------------







SECTION 5.9  Shares.  All Shares issued or to be issued hereunder have been and
are or will be" (i) validly issued, (ii) are free of any Encumbrances, (iii)
fully paid and non-assessable.
ARTICLE VI.
COVENANTS
SECTION 6.1 Public Announcements.  Buyer shall file any forms or disclosure
documents as shall be required by any regulatory agency, including the
Securities and Exchange Commission.  In addition, Sellers agree to assist Buyer
with any information requests or production of documents related to the filing
of required disclosure documents and the completion of an audit of Sellers. 
Both Parties agree that neither Party shall release any public announcement or
press release of this Agreement or the subject matter hereof without the consent
of the other party (such consent not to be unreasonably withheld or delayed). 
In addition, Sellers agrees to assist Buyer to any extent necessary with any
information requests or production of documents related to the filing of
required disclosure documents and the completion of an audit of Sellers.
SECTION 6.2    Cooperation.
(a)            Subsequent Actions.  If, at any time after the Closing, either
Party considers or is advised that any bill of sale, assignment, assurance or
any other action or thing is necessary or desirable to vest, perfect or confirm
of record or otherwise in the right, title or interest in, to or under any of
the Purchased Assets, then the Parties, and their officers and directors, shall
execute and deliver all other bills of sale, assignments and assurances and to
take and do, all other actions and things as may be necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such Purchased Assets or related rights, properties or assets or otherwise to
carry out this Agreement and consummate the transactions.  Included in this
Section 6.2(a) shall be the filing of all state, federal and other regulatory
documents necessary for the acquisition.
(b)            Access to Books and Records.  Subject to any limitations that are
required to preserve any applicable attorney-client privilege, from the
execution of the Term Sheet between the Parties through the Closing Date, each
party has furnished or caused to be furnished to the other party, its counsel
and accountants, upon reasonable request during normal business hours, the
information and assistance relating to such party or its business (including,
the cooperation of officers and employees and reasonable access to books,
records and other data and the right to make copies and extracts therefrom) as
is reasonably necessary to:  (i) facilitate the preparation for or the
prosecution, defense or disposition of any proceeding (other than one by or on
behalf of one party to this Agreement against another party); (ii) prepare and
file any other documents required by Governmental Authority, and (iii) perform
all necessary due diligence in order to satisfy each party relating to the terms
of this Agreement and the covenants set forth herein.


Exhibit 10.1 -- Page 19

--------------------------------------------------------------------------------





SECTION 6.3 Payment of Taxes Resulting from Sale of Assets.  After the Closing,
Buyer and Sellers shall cooperate fully, as and to the extent reasonably
requested by each other, in connection with the filing of Tax Returns related to
the Business or the Purchased Assets and any audit, litigation or other
Proceeding with respect to such Taxes.  In that regard, Buyer and Sellers shall
maintain such Tax information or Tax records relating to the Business and the
Purchased Assets for a period of six (6) years from the Closing Date and, upon
another party's request, provide to such party such Tax information or Tax
records which are reasonably relevant to any such audit, litigation or other
Proceeding.
SECTION 6.4 Assignments.  At the Closing or promptly thereafter, as applicable,
to the extent that specific assignments may be necessary or appropriate in
respect of any of the Purchased Assets, and/or to the extent that any of the
Purchased Assets are represented by certificates of title or other documents,
then Seller will execute and deliver to Buyer any additional transfer documents,
and shall endorse to and in the name of Buyer all certificates of title and
other such documents, as may be necessary or appropriate and requested by Buyer
to effect the full transfer to Buyer all of the Purchased Assets.
SECTION 6.5  Purchase Price Allocation.  The Purchase Price and the Assumed
Liabilities, to the extent properly taken into account, shall be allocated among
the Purchased Assets as of the Closing Date in accordance with Section 1060 of
the Code and the Treasury regulations promulgated thereunder (and any similar
provision of state, local or foreign law, as appropriate) as determined by
Buyer.  Buyer and Sellers shall cooperate with each other in preparing IRS Form
8594 consistent with such allocation and shall not otherwise take a position on
any Tax Return or in any proceeding that is inconsistent with such allocation
unless required by a final and non-appealable determination of the IRS or any
other applicable Governmental Authority.
SECTION 6.6 Withholding Taxes.  Notwithstanding any other provision in this
Agreement, Buyer shall have the right to deduct and withhold Taxes from any
payment to be made under any Transaction Document if such withholding is
required by any Legal Requirement and to collect all necessary Tax forms from
Sellers.  To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes of this Agreement as having been delivered and
paid to Sellers.
 
SECTION 6.7  Confidential Information.  After the Closing Date, none of Sellers
or any of their respective Affiliates shall at any time use for the benefit of
itself or any other Person or disclose to any Person any confidential or
proprietary information, knowledge or data relating to Buyer, Sellers, the
Business, the Purchased Assets or the transactions contemplated by this
Agreement or the Transaction Documents including, without limitation,
information relating to financial dealings, transactions, trade secrets,
intangibles, customer and client lists (including name, address and telephone
numbers), pricing lists, processes, plans and proposals, the manner of
operation, business methods, active leads and/or prospects, documentation,
files, manuals, procedures, notes, rolodexes, address books, lists, telephone
logs, forms, reference materials, computer files, programs and databases,
contracts, process information, workflow information, reports, and other
materials and documents, however maintained, whether or not marked or otherwise
identified as confidential or secret; provided, however, that (i) the
information must be disclosed in connection with any Assumed Liability or
Excluded Liability, (ii) by law, including the preparation of any Tax return or
Tax filing.  (ii) the information becomes publicly available by reason other
than disclosure by the party subject to the c
 

 

Exhibit 10.1 -- Page 20

--------------------------------------------------------------------------------









SECTION 6.8 Post-Closing Matters.  After the Closing, (a) Sellers will promptly
refer to Buyer all inquiries and promptly after receipt thereof deliver to Buyer
all correspondence, funds, checks and other items and materials relating to the
Business or the Purchased Assets, and (b) none of Sellers or any of its
officers, managers, members, employees or agents shall take any action that may
diminish the value of the Purchased Assets after the Closing or that would
interfere with the Business or the Purchased Assets after the Closing including
disparaging the name or business of Buyer.
SECTION 6.9 No Right to Purchased Assets.  From and after the Closing, Sellers
shall not (a) have any right, license or other interest in or to any of the
Purchased Assets, (b) use, access or possess any of the Purchased Assets or
transfer, assign, license or grant any interest in or to any of the Purchased
Assets to any Person or (c) permit or authorize any Person to use, access or
possess any of the Purchased Assets.
SECTION 6.10 Release by Carney Parties.  Effective as of the Closing, the Carney
Parties and their Affiliates, on behalf of themselves and on behalf of its
respective equity holders, members, managers, managing members, officers,
employees, successors, predecessors and assigns (as applicable) (each, a
"Releasor") hereby releases and forever discharges Buyer and its parents,
subsidiaries, Affiliates (that currently exist or may exist in the future),
successors, assigns and predecessors and its present and former owners,
stockholders (other than the Executives), unitholders, directors, officers,
employees, agents, attorneys, representatives, successors, beneficiaries and
heirs (individually, a "Releasee" and collectively, "Releasees") from any and
all claims, demands, proceedings, causes of action, orders, losses and
liabilities relating solely to the Carney Loans whatsoever and all consequences
thereof (collectively, "Released Claims"), whether known or unknown, suspected
or unsuspected, both at law and in equity, which Sellers or any Releasor now
has, has ever had or may hereafter have against any Releasee arising prior to
the Closing or on account of or arising out of any matter, cause or event
occurring prior to the Closing.  The Carney Parties, on behalf of themselves and
each other Releasor, agrees that this Section 6.10 shall act as a release of all
Released Claims, whether such Released Claims are currently known or unknown,
foreseen or unforeseen, contingent or absolute, asserted or unasserted, and the
Sellers, on behalf of himself and each other Releasor, intentionally and
specifically waives any statute or rule which may prohibit the release of future
rights or a release with respect to unknown claims.  The Releasees are intended
third-party beneficiaries of this Section 6.10, and this Section 6.10 may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Releasees hereunder.  If any provision of this Section
6.10 is held invalid or unenforceable by any court of competent jurisdiction,
the other provisions of this Section 6.10 will remain in full force and effect. 
Any provision of this Section 6.10 held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.  Releasor irrevocably covenants that it will not, directly or
indirectly, sue, commence any Proceeding against, or make any demand upon any
Releasee in respect of any of the matters released and discharged pursuant to
this Section 6.10. Releasor hereby warrants and represents that, in providing
the release contemplated in this Section 6.10, Releasor does so with full
knowledge of any and all rights that Releasor may have with respect to the
matters set forth in this Section 6.10 and the Released Claims released hereby,
that Releasor has received had the opportunity to seek, and has been advised to
seek, independent legal advice with respect to the matters set forth herein and
the Released Claims released hereby and with respect to the rights and asserted
rights arising out of such matters, and that Releasor is providing such release
of Releasor's own free will.  Notwithstanding any contrary provision in this
Section 6.10, nothing contained herein will operate to release any claims (x) of
Sellers arising under this Agreement or with respect to the Shares issued
hereunder or (y) of any Releasor against the Sellers.
 
Exhibit 10.1 -- Page 21

--------------------------------------------------------------------------------









SECTION 6.11 Efforts to Close.
(a)            Upon the terms and subject to the conditions and other agreements
set forth in this Agreement, Sellers and Buyer shall (a) refrain from taking any
actions that could reasonably be expected to impair, delay or impede the
Closing, and (b) without limiting any other provision of this Agreement, use
commercially reasonable efforts to cause all the conditions to the obligations
of the other party to consummate the transactions contemplated by this Agreement
to be met as soon as reasonably practicable.
(b)            Buyer shall use its reasonable best efforts to (x) enter into the
Committment Letter and (y) arrange and obtain the Financing on the terms and
conditions described in the Commitment Letter, including maintaining in effect
the Commitment Letter and using its reasonable best efforts to (i) satisfy on a
timely basis all conditions and covenants in the Commitment Letter, (ii)
promptly negotiate definitive agreements with respect thereto on the terms and
conditions contemplated by the Commitment Letter or on other terms in the
aggregate not materially less favorable to Buyer (unless otherwise agreed by
Seller in its sole discretion), and (iii) consummate the Financing at or prior
to Closing.  Buyer shall not amend, alter or waive, or agree to amend, alter or
waive, the Commitment Letters in any way that (x) materially and adversely
affects the amount, availability, conditionality or enforceability of the
Financing or Buyer's ability to consummate the transactions contemplated hereby,
or (y) could reasonably be expected to delay, hinder or prevent the Closing or
make the Closing or funding of the Financing less likely to occur.
(c)            Sellers hereby covenant and agree that they will not enter into
any public offering, merger, combination, divestiture, financing, joint venture,
sale and/or acquisition agreement in whatever form, except for agreements in the
ordinary course of business (including, without limitation, joint venture, sale
license or distribution agreements) or enter into any other transaction that
would preclude the consummation of the transactions contemplated by this
Agreement.
SECTION 6.12 Non-Competition; Non-Solicitation.  In recognition of the fact that
the Business is a business involving relationships with customers throughout the
world, the success of which is due to the continuation of such relationships,
and the business objectives of Buyer in entering into this Agreement and the
transactions contemplated hereby and the consideration paid therefor, Sellers
agree, on behalf of itself and its respective Affiliates, that the following
non-competition and non-solicitation provisions do not impose a greater
restraint than is necessary to protect the legitimate business interests of
Buyer and contain certain limitations as to duration, geographic area and scope
of activity which are reasonable under the circumstances and that Buyer would
not be willing to consummate the transactions contemplated by this Agreement
without Sellers entering into the covenants set forth herein:


Exhibit 10.1 -- Page 22

--------------------------------------------------------------------------------









(a)            For so long as Sellers hold any Shares and for a period of one
(1) year afterward (the "Restricted Period"), Sellers shall not, and Sellers
shall not permit any of its Affiliates to, directly or indirectly, anywhere in
the United States (including its possessions and territories), on its own
behalf, or as a consultant, stockholder, partner, member, manager, agent,
independent contractor, associate, co-owner with anyone else or otherwise, (i)
engage in the Business or (ii) organize, own, manage, operate, join, control,
finance or participate in, or assist any other Person to participate in, the
organization, ownership, management, operation, control or financing of, any
business, enterprise or other entity engaged in any part of the Business or that
otherwise competes with the Business.
(b)            During the Restricted Period, Sellers shall not, and Sellers
shall not permit any of its Affiliates to, directly or indirectly, on its own
behalf, or as a consultant, stockholder, partner, member, manager, agent,
independent contractor, associate, co-owner with anyone else or otherwise (i)
solicit, attempt to obtain, accept, service or transact business of any nature
from, with or on behalf of any (A) customer, client or active lead or prospect
(or any Affiliate of any of the foregoing Persons) that has been transferred to
Buyer under this Agreement or (B) any Person engaged in the Business anywhere in
the United States (including its possessions and territories) other than Buyer
and its Affiliates; (ii) aid or assist anyone in diverting, soliciting,
attempting to obtain, planning to solicit, transacting, servicing or accepting
business of any nature from or on behalf of (A) any customer, client or active
lead or prospect (or any Affiliate of any of the foregoing Persons) that has
been transferred to Buyer under this Agreement or (B) any Person engaged in the
Business anywhere in the United States (including its possessions and
territories) other than Buyer and its Affiliates; or (iii) in any way interfere
with, disrupt or attempt to disrupt any then existing relationship between Buyer
or any of its Affiliates and any of their respective customers, clients or other
such Persons (including those that have been transferred to Buyer under this
Agreement).
(c)            During the Restricted Period, Sellers shall not, and Sellers
shall not permit any of its Affiliates to, directly or indirectly, on its own
behalf, or as a consultant, stockholder, partner, member, manager, agent,
independent contractor, associate, co-owner with anyone else or otherwise (i)
hire or employ any employee of Buyer or its Affiliates or engage any such
employee as a consultant or contractor or otherwise permit any such employee to
otherwise perform or provide any work, services, assistance or aid, directly or
indirectly, for or on behalf of Sellers or any of its Affiliates; (ii) solicit,
induce or attempt to induce any such employee to leave the employment of Buyer
or its Affiliates; or (iii) in any way interfere with, disrupt or attempt to
disrupt any then existing relationship between Buyer or its Affiliates and any
such employee.
(d)            Notwithstanding any contrary provision in this Section 6.11,
nothing herein shall (x) prohibit Sellers from being a passive owner of not more
than ten percent (10%) of the outstanding stock of any class of a corporation
which is publicly traded, so long as Sellers have no active participation in the
business of such corporation or (y) apply to the Carney Parties with respect to
and following the exercise of any remedies under the Note.


Exhibit 10.1 -- Page 23

--------------------------------------------------------------------------------









(e)            Sellers agree that the restrictive covenants set forth in this
Section 6.11 are reasonable with respect to their duration, geographic area and
scope and acknowledges that Buyer would not be willing to consummate the
transactions contemplated by this Agreement without Sellers agreeing to the
restrictive covenants set forth herein.  If, at any time, the provisions of this
Section 6.11 shall be determined to be invalid or unenforceable by reason of
being vague or unreasonable as to duration, geographic area or scope, this
Section 6.11 shall be considered divisible and shall be deemed amended to only
such duration, geographic area or scope as shall be determined to be reasonable
and enforceable by the court or other body having jurisdiction.
SECTION 6.13 Title Commitment.
(a)  Title Commitment.  Buyer shall, at its sole cost and expense, cause a
nationally recognized title company to provide Buyer a preliminary title
commitment, together with complete and legible copies of all exceptions
reflected therein ("Title Commitment").   Sellers agree to cooperate in causing
the issuance of the corresponding title policy following the Effective Date,
including executing reasonably and customary affidavits in connection therewith;
provided, however that Sellers shall be under no obligation to cause the removal
of any Encumbrance that requires the payment of any monetary sums.


ARTICLE VII.
INDEMNIFICATION
SECTION 7.1    Survival of Representations and Warranties.  The representations
and warranties made by Sellers and Buyer in this Agreement and the
representations and warranties set forth in the certificates delivered hereunder
shall survive the Closing until one year after following the Closing; provided,
however, that if, at any time prior to the applicable expiration date referred
to in this sentence, any Indemnified Party delivers to an Indemnifying Party a
written notice alleging the existence of an inaccuracy in, or a breach of, any
representation or warranty and asserting a claim for recovery under this Article
VII based on such alleged inaccuracy or breach, then the claim asserted in such
notice (and only such claim) shall survive until such time as such claim is
fully and finally resolved.
SECTION 7.2          Indemnification.
(a) Sellers shall indemnify, defend and hold harmless Buyer and its Affiliates
(collectively, the "Buyer Indemnified Parties") from and against, and will pay
to Buyer Indemnified Parties the amount of, any and all claims, demands,
Proceedings, losses, damages, Liabilities, obligations, settlement payments,
costs and expenses of every kind whatsoever (including, without limitation,
costs of investigating, preparing or defending any such claim or Proceeding and
reasonable legal fees and  disbursements), whether or not involving a third
party claim expressly excluding, in all cases, all consequential damages
(collectively, "Losses") directly or indirectly incurred or suffered by any of
Buyer Indemnified Parties arising out of or relating to (i) any inaccuracy in,
or breach of, any representation or warranty of Sellers set forth in this
Agreement or in any other Transaction Document or in any certificate or document
delivered in connection therewith, (ii) any breach of any covenant or agreement
of Sellers set forth in this Agreement or any other Transaction Document or
(iii) any Excluded Liability.
 
 
Exhibit 10.1 -- Page 24

--------------------------------------------------------------------------------









(b)                Buyer shall indemnify, defend and hold harmless Sellers and
each of its respective Affiliates and their respective members (collectively,
"Sellers Indemnified Parties") from and against, and will pay to Sellers
Indemnified Parties the amount of, any and all Losses directly or indirectly
incurred or suffered by any of Sellers Indemnified Parties arising out of or
relating to (i) any inaccuracy in, or breach of, any representation or warranty
of Buyer set forth in this Agreement or in any other Transaction Document or in
any certificate or document delivered in connection therewith, (ii) any breach
of any covenant or agreement of Buyer set forth in this Agreement or any other
Transaction Document or (iii) any Assumed Liability.
(c)        Notwithstanding anything to the contrary contained in this
Agreement:  (I) no Indemnifying Party shall be liable for any claim for
indemnification pursuant to Section 7.2(a) or 7.2(b) unless and until the
aggregate amount of indemnifiable Losses which may be recovered from the
Sellers, pursuant to Section 7.2 (a), or the Buyer, pursuant to Section 7.2(b),
equals or exceeds $220,000, whereupon the Indemnified Party shall be entitled to
indemnification for the amount of such Losses in excess of such amount; (II) in
the absence of fraud on the part of the Indemnifying Party, the maximum
aggregate amount of indemnifiable Losses which may be recovered from an
Indemnifying Party set forth in Section 7.2(a) or (b), as the case may be, shall
be an amount equal to $1,175,000 (the "Cap"); provided, that (x) any losses
arising from the fraud of any part shall not exceed the amount of the Purchase
Price and (y) nothing in this Section (c) shall serve to limit Sellers'
responsibility with respect to any Excluded Liability and Buyer's responsibility
with repsect to any Assumed Liability.
 
SECTION 7.3 Defense of Claims.  If a claim for Losses (a "Claim") is to be made
by a Buyer Indemnified Party or a Sellers Indemnified Party (an "Indemnified
Party"), such Indemnified Party shall give written notice to (a)  Sellers, in
the case of an indemnification claim pursuant to Section 7.2(a) or (b) Buyer, in
the case of an indemnification claim pursuant to Section 7.2(b) (the
"Indemnifying Party"), in either such case, as soon as practicable after such
Indemnified Party becomes aware of any fact, condition or event which may
reasonably give rise to Losses for which indemnification may be sought under
this Article VII; provided, however, that the failure of any Indemnified Party
to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent such Indemnifying Party is actually prejudiced
by such failure (to the extent determined by a court of competent
jurisdiction).  If any Proceeding is filed or instituted by a third party making
a claim against any Indemnified Party with respect to a matter subject to
indemnity hereunder, notice thereof shall be given to the Indemnifying Party as
promptly as practicable; provided, however, that the failure of any Indemnified
Party to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent such Indemnifying Party is actually prejudiced
by such failure (to the extent determined by a court of competent
jurisdiction).  After receipt of such a notice of a Proceeding, the Indemnifying
Party shall have the right to defend the Indemnified Party against the
Proceeding at the Indemnifying Party's expense with counsel of its choice
satisfactory to the Indemnified Party, unless the nature of the Claim creates an
ethical conflict or otherwise makes it inadvisable for the same counsel to
represent the Indemnified Party and the Indemnifying Party (including, without
limitation, if there may be one or more legal defenses (x) available to the
Indemnified Party which are not available to the Indemnifying Party or (y)
available to the Indemnifying Party, the assertion of which would be adverse to
the interests of the Indemnified Party) so long as (i) the Indemnifying Party
notifies the Indemnified Party in writing within ten (10) days after the
 
Exhibit 10.1 -- Page 25

--------------------------------------------------------------------------------









Indemnified Party has given notice of the claim or Proceeding that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Losses the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Claim or raised in the
Proceeding, (ii) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Proceeding and
fulfill its indemnification obligations hereunder, (iii) the Proceeding does not
involve criminal liability and only involves a claim for money damages and no
other relief and (iv) the Indemnifying Party conducts the defense of the
Proceeding actively and diligently.  The Indemnifying Party shall not compromise
or settle any such Proceeding or consent to the entry of any judgment related to
such Proceeding without the prior written consent of the Indemnified Party or
enter into any settlement negotiations in connection with such Proceeding
without giving prior written notice to the Indemnified Party.  In all other
cases the Indemnified Party may defend the claim or Proceeding with counsel of
its choosing at the expense of the Indemnifying Party.  The Indemnified Party
may, at its own cost, participate in the investigation, trial and defense of any
such Proceeding diligently defended by the Indemnifying Party and any appeal
arising therefrom and employ its own counsel in connection therewith.  The
parties shall cooperate with each other in connection with any defense in any
notifications to insurers.  If the Indemnifying Party fails to promptly and
diligently assume the defense of such Proceeding after receipt of notice
hereunder, the Indemnified Party against which such Claim has been asserted
shall (upon delivering notice to such effect to the Indemnifying Party) have the
right to undertake the defense, compromise or settlement of such Proceeding with
counsel of its own choosing at the expense of the Indemnifying Party and the
Indemnifying Party shall have the right to participate therein at its own cost. 
Losses shall be paid within five (5) Business Days of the final determination of
the merits and amount of a Claim.
SECTION 7.4   Conditions Precedent to the Obligations of Buyer.
The obligations of Buyer on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by Buyer:
(a)   Required Deliverables.  Buyer shall have received all such items as
required by Section 3.2(a).
(b)    Representations and Warranties.  The representations and warranties by
Sellers in this Agreement shall be true and accurate in all material respects on
and as of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date
(unless such represenations and warranties are limited to such other date in
which case such representation and warranty shall be limited to such date),
except to the extent that any changes therein are specifically contemplated by
this Agreement.
 
(c)    Performance. Sellers shall have performed and complied in all material
respects with all agreements to be performed or complied with by either of them
pursuant to this Agreement and the other transaction Documents at or prior to
the Closing.


Exhibit 10.1 -- Page 26

--------------------------------------------------------------------------------


 


SECTION 7.5 Conditions Precedent to the Obligations of Sellers.
The obligations of Sellers on the Closing Date as provided herein shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by Sellers:



  (a) Required Deliverables.  Sellers shall have received all such items are
required by Section 3.2(b).

 

  (b) Representations and Warranties.  The representations and warranties by
Buyer in this Agreement shall be true and accurate in all material respects on
and as of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date
(unless such represenations and warranties are limited to such other date in
which case such representation and warranty shall be limited to such date),
except to the extent that any changes therein are specifically contemplated by
this Agreement.




  (c) Performance. Buyer shall have performed and complied in all material
respects with all agreements to be performed or complied with by either of them
pursuant to this Agreement and the other transaction Documents at or prior to
the Closing.




  (d) Wells Note.  The Buyer shall have caused the Wells Note to have been
repaid in full.

 
SECTION 7.6    THE REMEDIES SET FORTH IN THIS ARTICLE VI SHALL BE THE SOLE AND
EXCLUSIVE REMEDIES OF THE RESPECTIVE PARTIES FOLLOWING THE CLOSING.
 
 


Exhibit 10.1 -- Page 27

--------------------------------------------------------------------------------





ARTICLE VIII.
REMEDIES; TERMINATION


SECTION 8.1                REMEDIES.
(a)     REMEDIES FOR BUYER'S BREACH.  IN THE EVENT OF A TERMINATION BY SELLERS
OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 8.2 HEREOF, BUYER AND SELLERS AGREE
THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGE
TO SELLERS.  BUYER AND SELLER THEREFORE AGREE THAT, IF BUYER FAILS TO COMPLETE
THE TRANSACTIONS CONTEMPLATED HEREBY BY REASON OF BUYER'S BREACH OR DEFAULT,
THEN BUYER SHALL PAY TO SELLERS PROMPTLY UPON TERMINATION A SUM OF $200,000,
WHICH SHALL BE PAYABLE EITHER IN CASH OR WITH SHARES OF BUYER'S COMMON STOCK AT
BUYER'S SOLE DISCRETION, WITH THE SHARES TO BE ISSUED AT A PRICE PER SHARE BASED
ON THE VWAP OF BUYER'S COMMON STOCK FOR THE THIRTY DAYS PRIOR TO SUCH PAYMENT, 
AND THAT SUCH AMOUNT IS A REASONABLE ESTIMATE OF SELLERS' DAMAGES AND THAT
SELLERS SHALL BE ENTITLED TO SAID SUM AS LIQUIDATED DAMAGES, WHICH, EXCEPT FOR
THE "SURVIVING RIGHTS" (AS HEREINAFTER DEFINED) SHALL BE SELLERS' SOLE AND
EXCLUSIVE REMEDY, EITHER AT LAW OR IN EQUITY, AND THEREAFTER, SELLER SHALL HAVE
NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT EXCEPT FOR THOSE THAT ARE
EXPRESSLY PROVIDED IN THIS AGREEMENT TO SURVIVE THE TERMINATION HEREOF AND THE
SURVIVING RIGHTS.  SELLERS AND BUYER ACKNOWLEDGE AND AGREE THAT SELLERS' SOLE
AND EXCLUSIVE REMEDY IN CONNECTION WITH A BUYER DEFAULT HEREUNDER SHALL BE
PURSUANT TO THIS SECTION 8.1(a).
 
(b)     REMEDIES FOR SELLERS' BREACH.  IN THE EVENT THE SALE IS NOT CONSUMMATED
BECAUSE OF DEFAULT UNDER OR BREACH OF THIS AGREEMENT ON THE PART OF SELLERS,
THEN, BUYER SHALL HAVE THE OPTION, AS ITS SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY, TO EITHER (I) TERMINATE THIS AGREEMENT PURSUANT TO SECTION 8.2 BELOW BY
DELIVERY OF WRITTEN NOTICE OF TERMINATION TO SELLER, WHEREUPON BUYER AND SELLERS
SHALL EACH BE RELEASED FROM ALL LIABILITY HEREUNDER (EXCEPT FOR THOSE PROVISIONS
WHICH RECITE THAT THEY SURVIVE TERMINATION); OR (II) PURSUE AGAINST SELLERS AN
ACTION TO COMPEL SELLERS' SPECIFIC PERFORMANCE OF THIS AGREEMENT, PROVIDED THAT
BUYER COMMENCES SUCH ACTION WITHIN SIXTY (30) DAYS OF THE TARGET DATE.  THE
FOREGOING OPTIONS ARE MUTUALLY EXCLUSIVE AND ARE THE EXCLUSIVE RIGHTS AND
REMEDIES AVAILABLE TO BUYER AT LAW OR IN EQUITY IN THE EVENT THE SALE OF THE
CONVEYED INTEREST IS NOT CONSUMMATED BECAUSE OF SELLERS DEFAULT UNDER OR BREACH
OF THIS AGREEMENT.  BUYER HEREBY WAIVES ANY AND ALL RIGHTS IT MAY NOW OR
HEREAFTER HAVE TO PURSUE ANY OTHER REMEDY OR RECOVER ANY OTHER DAMAGES ON
ACCOUNT OF ANY SUCH BREACH OR DEFAULT BY SELLERS, INCLUDING, WITHOUT LIMITATION,
LOSS OF BARGAIN, SPECIAL, PUNITIVE, COMPENSATORY OR CONSEQUENTIAL DAMAGES.
 
 
Exhibit 10.1 -- Page 28

--------------------------------------------------------------------------------





(c) Notwithstanding subsections (a) and (b) of this Section, in no event shall
the provisions of this Section 8.1 limit the damages recoverable by either Party
against the other Party due to any indemnity obligation expressly set forth in
Article VI of this Agreement.
SECTION 8.2           Method of Termination.
This Agreement may be terminated only in accordance with this Section 8.2:



(a) This Agreement may be terminated by Sellers if:

(i) Buyer (i) fails to close under this Agreement by June 30, 2016 (or any
extension thereof as set forth herein) and all of the conditions set forth in
Section 7.4 have been satisfied by Sellers as of such date,  or (ii) Buyer shall
have breached in any material respect any of its representations, warranties,
covenants or other agreements contained in this Agreement and Buyer has not
cured any such breach within ten (10) days after receipt of notice thereof by
Sellers.

 

(b) This Agreement may be terminated by Buyer if:

(i) (i) Sellers fails to close under this Agreement by the Outside Date (or any
extension thereof as set forth herein) and all of the conditions set forth in
Section 7.5 have been satisfied by Buyer as of such date, (ii) Sellers shall
have breached in any material respect any of its or his representations,
warranties, covenants or other agreements contained in this Agreement and
Sellers have not cured any such breach within ten (10) days after receipt of
notice thereof by Buyer and (iii) it does not conclude an audit can be performed
in accordance with Section 2.4 hereof.

 

(c) This Agreement may be terminated by mutual written consent of the Parties.

SECTION 8.3    Effect of Termination.  To the extent this Agreement is
terminated by Buyer in accordance with Section 8.2(b) hereof, this Agreement
shall terminate, except for the Surviving Obligations.  To the extent this
Agreement is terminated by Sellers in accordance with Section 8.2(a) hereof,
this Agreement shall terminate, except for the Surviving Obligations.  To the
extent this Agreement is terminated in accordance with Section 8.2(c) hereof,
this Agreement shall terminate, except for the Surviving Obligations.  Nothing
in this Section 8.3 shall modify Section 8.1 hereof.
 

 


Exhibit 10.1 -- Page 29

--------------------------------------------------------------------------------









ARTICLE IX.
CONFIDENTIALITY


Each party will keep confidential all information and documents obtained from
any of the other parties pursuant this agreement (except for any information
disclosed to the public pursuant to a press release authorized by the Parties or
for information required to be provided in a filing with the Securities and
Exchange Commission; and in the event the Closing does not occur or this
agreement is terminated for any reason, will promptly return such documents and
all copies of such documents and all notes and other evidence thereof, including
material stored on a computer, and will not use such information for its own
advantage, except to the extent that (i) the information must be disclosed by
law, (ii) the information becomes publicly available by reason other than
disclosure by the party subject to the confidentiality obligation, (iii) the
information is independently developed without use of or reference to the other
party's confidential information, (iv) the information is obtained from another
source not obligated to keep such information confidential, or (v) the
information is already publicly known or known to the receiving party when
disclosed as demonstrated by written documentation in the possession of such
party at such time.


ARTICLE X.
AS-IS; WHERE-IS SALE
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ARTICLE 4 OF THIS AGREEMENT, THE SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING
TO THE INTERESTS.  WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLER
HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE AS TO ANY PORTION OF THE ASSETS.  BUYER FURTHER
ACKNOWLEDGES THAT BUYER HAS CONDUCTED AN INDEPENDENT INSPECTION AND
INVESTIGATION OF THE INTERESTS.  ACCORDINGLY, BUYER WILL ACCEPT THE INTERESTS AT
THE CLOSING "AS IS," "WHERE IS," AND "WITH ALL FAULTS."  BUYER FURTHER AGREES
THAT THE REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN ARE FURTHER SUBJECT TO
ARTICLE VII HEREOF.
 
ARTICLE XI.
MISCELLANEOUS


SECTION 11.1 Expenses.  Each party shall pay its own expenses in connection with
the negotiation, preparation and performance of this Agreement and the
consummation of the transactions, including all fees and expenses of investment
bankers, financial advisors, legal counsel, and independent accountants.
 

 
Exhibit 10.1 -- Page 30

--------------------------------------------------------------------------------





SECTION 11.2 Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for in this Agreement will be deemed validly
given, made or served if in writing and delivered personally or sent by
certified mail, postage prepaid, or by overnight courier, or by facsimile or
e-mail:

(a) If to Buyer, addressed to:

Bucha, Inc.
Attn: Brent Willis
3625 Del Amo Boulevard
Suite 385
Torrance, CA 90503 Facsimile: (303) 382-6210 E-mail:


with a copy to (which will not constitute notice):


Bart and Associates, LLC
Attn: Ken Bart
8400 East Prentice Avenue
Suite 1500
Greenwood Village, CO 80111
Telephone: (720) 226-7511
Facsimile: (720) 528-7765
E-mail: kbart@kennethbartesq.com





(b) If to Sellers, addressed to:

1700 E. 68th Street
Attn: Chuck Ence
Denver, CO 80229
Telephone: (303) 289-8655
Facsimile (303) 853-9215
E-mail: cence@newagebev.us




with a copy to (which shall constitue notice):


Daniel M. Carney
400 North Woodlawn
Suite 210
Witchita, KS 67208
Telephone: (316) 686-7314
E-mail: dmc@ecarn.com
 


Exhibit 10.1 -- Page 31

--------------------------------------------------------------------------------





with a copy to (which shall not constitute notice):
Haynes and Boone LLP
Attn: Keith N. Sambur
1801 Broadway
Suite 800
Denver, CO 80202
Telephone: (303) 382-6211
Facsimile: (303) 382-6210
E-mail:keith.sambur@haynesboone.com


and


Joseph Flynn
E-mail: jpfphx@yahoo.com


or such other address as will be furnished in writing by any party to the
others.
SECTION 11.3 Press Releases and Public Announcements.  Sellers shall not issue
or otherwise disseminate any press release or other public notice related to
this Agreement or any of the transactions contemplated hereby without the prior
written consent of Buyer.
SECTION 11.4 Governing law; Arbitration.  This Agreement will be governed by and
any dispute arising out of or relating to this Agreement will be resolved in
accordance with the laws of the State of Colorado, without giving effect to
conflict of laws principles.  Any dispute arising out of, in connection with, or
relating to this Agreement or the Transaction Documents, including but not
limited to, any claim or controversy regarding the existence, validity,
construction, interpretation, breach, termination or enforceability thereof,
shall be determined by arbitration administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures ("Rules"), modified as follows:
(i) the place of arbitration shall be Denver, CO; and (ii) the arbitration
proceeding shall be conducted before a panel of three neutral arbitrators, one
to be appointed by each party, and a third to be selected by the two arbitrators
appointed by the parties and who shall serve as chairperson.  If a party fails
to nominate an arbitrator as provided herein, then JAMS shall appoint the
arbitrator in accordance with the Rules.  In the event that the two
party-selected arbitrators should fail to agree upon the chairperson within a
period of fourteen (14) days of the appointment of the last party-selected
arbitrator, then, upon application of either party, the chairperson shall be
named by JAMS in accordance with the Rules.  The award of the arbitrators shall
be final and binding on the parties, and judgment upon the award rendered by the
arbitrators may be entered and enforced by any competent court.  Notwithstanding
the provision in the preceding paragraph with respect to applicable substantive
law, any arbitration conducted pursuant to the terms of this Agreement shall be
governed by the Federal Arbitration Act (9 U.S.C., Secs. 1-16).  The parties
shall maintain the confidential nature of the arbitration proceeding (including
the hearing, all submissions, and any award) except as may be necessary in
connection with a judicial application for a preliminary remedy, a judicial
challenge to an award or its enforcement, or unless otherwise required by law or
judicial decision.
 


Exhibit 10.1 -- Page 32

--------------------------------------------------------------------------------







Without prejudice to the validity of the arbitration provisions set forth
herein, the parties to this Agreement may resort to the competent judicial
authority, if and when necessary, for the sole purposes of (i) enforcing
obligations subject to judicial enforcement that do not require prior cognitive
proceedings; (ii) obtaining injunction relief or precautionary measures as
guarantee for the efficacy of the arbitration proceedings; and (iii) obtaining
mandatory and specific enforcement measures, it being certain that, after
achievement of the mandatory procedure or specific enforcement, the arbitral
tribunal to be constituted shall be granted full and exclusive authority to
decide over any and all matters, whether of a procedural nature or on the
merits, which have given rise to the mandatory claim or specific enforcement.
The filing of any measures under the terms set out in this clause shall not
imply any waiver of the arbitration clause set forth herein or of the full
jurisdiction of the arbitral tribunal.
SECTION 11.5 Termination; Survival.  Notwithstanding anything contained in this
Agreement to the contrary, the following obligations shall survive Closing: (a)
all obligations under the documents executed by the parties at Closing, and (b)
covenants in this Agreement which are intended to be performed or apply after
the Closing or termination of this Agreement, including Articles VII through XI
(the "Surviving Obligations").  Whenever it is provided in this Agreement that
this Agreement shall be terminated, thereafter (a) this Agreement shall be of no
further force and effect (except for the Surviving Obligations), and (b) the
Parties shall have no further liability to one another under this Agreement
(except for the Surviving Obligations).
 
SECTION 11.6 Entire Agreement.  This Agreement, including the Exhibits, any
written amendments to the foregoing, constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede any
previous agreements and understandings between the Parties with respect to such
matters including the Parties' term sheet.  In the event of any conflict between
the provisions of this Agreement, on the one hand, and the provisions of some
other agreement, if any (including the schedules and exhibits thereto), on the
other hand, the provisions of this Agreement will control.
SECTION 11.7 Assignments, Successors and No Third-Party Rights.  Sellers shall
not assign any of its rights or obligations under this Agreement without the
prior written consent of Buyer.  After the Closing, Buyer may assign any of its
rights, but not its obligations, under this Agreement without the consent of
Sellers to an Affiliate of Buyer.  Subject to the preceding two sentences, this
Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the parties.  Except as
expressly set forth in this Agreement (including, without limitation Article V),
no Person other than the parties hereto has any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement.
SECTION 11.8 Amendments; Waivers.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by each of the parties hereto
or, in the case of a waiver, by the party waiving compliance. No waiver by any
party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 


Exhibit 10.1 -- Page 33

--------------------------------------------------------------------------------







SECTION 11.9 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument, and will become
effective when one or more counterparts have been signed by each of the
parties.  Delivery of an executed counterpart of a signature page of this
Agreement by .pdf attachment to a transmission by electronic mail or by
facsimile transmission shall each be effective as delivery of a manually
executed original counterpart hereof.
SECTION 11.10 Severability.  In the event any provision, or portion thereof, of
this Agreement is held by a court of competent jurisdiction to be unenforceable
in any jurisdiction, then such portion or provision will be deemed to be
severable as to such jurisdiction (but, to the extent permitted by law, not
elsewhere) and will not affect the remainder of this Agreement, which will
continue in full force and effect.  If any provision of this Agreement is held
to be so broad as to be unenforceable, such provision will be interpreted to be
only as broad as is necessary for it to be enforceable.


ARTICLE XII.
DEFINITIONS


Certain Definitions.  In this Agreement, the following terms have the meanings
set forth below, which shall be equally applicable to both the singular and
plural forms.  Any agreement or document referred to below shall mean such
agreement or document as amended, supplemented and modified from time to time to
the extent permitted by the applicable provisions thereof and by this Agreement.
"Affiliate or Affiliated" with respect to any specified Person, means any (a)
Person that owns or holds (beneficially or of record) ten percent (10%) or more
of the voting or equity interests of such specified Person, (b) Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person and (c)
family members of such specified Person.
 
"Assets" means all properties, assets and rights of every kind, nature and
description whatsoever whether tangible or intangible, real, personal or mixed,
fixed or contingent, choate or inchoate, known or unknown, wherever located.
 
"Assumed Liabilities" means the performance obligations of Sellers arising from
and after the Closing Date under the Assumed Contracts; provided, however, that,
notwithstanding the foregoing, the Assumed Liabilities shall not include, and
Buyer shall not assume or be obligated or liable in respect of, any such
performance obligations that arise out of, or are related to, any event,
circumstance, condition, breach or default under any such Assumed Contract prior
to the Closing Date; and provided further that, notwithstanding the foregoing,
to the extent that any Consent that is required to transfer or assign any
Assumed Contract is not obtained, all Liabilities of Sellers (including
performance obligations) under such Assumed Contract shall not be Assumed
Liabilities but shall remain with Sellers and shall constitute Excluded
Liabilities until such time as such Consent is duly obtained.


Exhibit 10.1 -- Page 34

--------------------------------------------------------------------------------







"Business" means any services associated with employment, recruitment or payroll
services, content or technology.
 
"Business Day" means any day which is not a Saturday, Sunday or a day on which
banks in California are authorized by applicable Legal Requirements or executive
orders to be closed.
 
"Carney Loan" means any loan made by any Carney Party or their Affiliates to the
Sellers.
"Closing Date" means the date of this Agreement.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Consent" means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with, any Person including, without limitation, any
customer or Governmental Authority.
 
"Contract" means any agreement, contract, option, license, instrument,
obligation, commitment, arrangement, promise or undertaking, in each such case,
whether written or oral and whether express or implied.
 
"Control" (including the terms "Controlled by" and "under common Control with")
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or otherwise.
 
"Current Assets" of a Person at any date means all assets of the Person that
would properly be classified in accordance with GAAP as current assets as of
that date, after deducting adequate reserves in each case a reserve is proper,
determined as of such date; provided, that if such Person is the Sellers,
Current Assets shall only include current assets that are Purchased Assets.
"Current Liabilities" of a Person at any date means all liabilities of the
Person that would properly be classified in accordance with GAAP as current
liabilities (which for the avoidance of doubt shall not include amounts
attributable to the Carney Loan); provided, that if such Person is the Sellers,
Current Liabilities shall only include current liabilities that are Assumed
Liabilities .
 
"Disclosure Schedule" means the schedules attached to this Agreement and
entitled Disclosure Schedule.
"Employee Plan" means any "employee pension benefit plan" (as defined in Section
3(2) of ERISA), any "employee welfare benefit plan" (as defined in Section 3(1)
of ERISA), and any other plan, program, policy, practice, Contract or other
arrangement providing for compensation, severance, termination pay, deferred
compensation, performance awards, stock or stock-related awards, fringe benefits
or other employee benefits or remuneration of any kind, whether written,
unwritten or otherwise, funded or unfunded, that is or has been maintained,
contributed to, or required to be contributed to, by Sellers for the benefit of
any employee or with respect to which Sellers has or may have any Liability.
 
 
Exhibit 10.1 -- Page 35

--------------------------------------------------------------------------------







"Encumbrance" means any security interest, pledge, lien, mortgage, charge,
encumbrance, claim, condition, easement, covenant, warrant, equitable interest,
option, purchase right, community property interest, right of first refusal, or
other right of third parties or other restriction of any kind including, without
limitation, any restriction on the exercise of any attribute of ownership
(including any restriction on the use, voting, transfer or receipt of income
related to any Asset).
 
"Environmental Law" means any applicable Legal Requirement, Order or Contract
with any Governmental Authority: (a) relating to pollution (or the cleanup
thereof) or the protection of natural resources, endangered or threatened
species, human health or safety, or the environment (including ambient air,
soil, surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal or remediation of any Hazardous
Materials. The term "Environmental Law" includes, without limitation, the
following (including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate" means any entity that would be deemed a "single employer" with
Sellers under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
 
"Estimated Stock Purchase Price" means an amount equal to (a) $6,950,000 minus
(or plus if the result in clause (b) is negative) (b) the difference between (i)
Required Working Capital and (ii) Estimated Working Capital.
"Executives" means collectively, Scott Lebon, Tom Lebon and Chuck Ence.
"Governmental Authority" means any federal, state, local, municipal, foreign or
other governmental or quasi-governmental authority including, without
limitation, any administrative, executive, judicial, legislative, regulatory or
taxing authority of any nature of any jurisdiction (including, without
limitation, any governmental agency, branch, department, official or entity and
any court or other tribunal).


Exhibit 10.1 -- Page 36

--------------------------------------------------------------------------------







"Guarantee" means any obligation of a Person directly or indirectly guaranteeing
any Indebtedness or other obligation of any other Person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part).
 
"Hazardous Materials" means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
"Indebtedness" means (a) the principal of and premium, if any, and interest in
respect of any indebtedness for money borrowed or any obligations evidenced by
notes or other instruments, (b) capital lease obligations, (c) obligations
issued or assumed as the deferred purchase price of property or services and (d)
obligations in respect of surety bonds, letters of credit or other similar
instruments.
 
"Intellectual Property" means and includes all databases and data collections,
diagrams, formulae, inventions (whether or not patentable), know-how, logos,
marks (including brand names, product names, logos, and slogans), methods,
network configurations and architectures, processes, proprietary information,
protocols, schematics, specifications, software, software code (in any form
including source code and executable or object code), techniques, URLs, web
sites, works of authorship, and other forms of technology (whether or not
embodied in any tangible form and including all tangible embodiments of the
foregoing such as instruction manuals, laboratory notebooks, prototypes,
samples, studies and summaries).
 
"Intellectual Property Rights" means and includes all rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world: (a) rights associated with works of authorship, including exclusive
exploitation rights, copyrights, moral rights, and mask works; (b) trademark,
trade name, service mark and service name rights and similar rights; (c) trade
secret rights; (d) patents; (e) other proprietary rights in Intellectual
Property of every kind and nature; and (f) all registrations, renewals,
extensions, continuations, divisions, and reissues of, and applications for, any
of the rights referred to in clauses (a) through (e) above.
 
"IRS" means the Internal Revenue Service.
 
"Legal Requirement" means any federal, state, local, municipal, foreign,
international, multinational or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Authority.
 
"Lewis Note" means that certain promissory note in the amount of $195,431 by and
between one or more of the Sellers and Stephen Lewis and all documents and
instruments executed in connection therewith, as the same may be amended or
modified from time to time.
 
 
Exhibit 10.1 -- Page 37

--------------------------------------------------------------------------------







"Liability" means all liabilities of any kind whatsoever whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, due or to become due, and whether or not reflected
or required by GAAP to be reflected on a balance sheet including, without
limitation, any direct or indirect Guarantee of any Liability of any other
Person.
 
"Order" means any award, decision, injunction, judgment, order, decree, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Authority or by any referee,
arbitrator or mediator.
 
"Organizational Documents" means any certificate or articles of incorporation,
formation or organization, by-laws, limited liability company operating
agreement, certificate of limited partnership, business certificate of partners,
partnership agreement, declaration of trust or other similar documents.
 
"Outside Date" means July 15, 2016.
"Person" means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, Governmental Authority or other entity.
 
"Proceeding" means any action, claim, arbitration, mediation, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any court or other Governmental Authority or referee,
trustee, arbitrator or mediator.
"Required Working Capital" means an amount equal to $5,893,456.
"Real Estate" menas all real property owned or leased by the Sellers.
"Sellers IP" means all Intellectual Property and Intellectual Property Rights
owned by (beneficially or of record), or exclusively licensed to, Sellers.
 
"Sellers' Knowledge" means the actual knowledge of Scott Lebon, Tom Lebon and
Chuck Ence, without any duty of investigation or inquiry.
"Tangible Personal Property" means all machinery, equipment, tools, furniture,
fixtures, computer hardware, supplies, materials, servers, routers, desktop
computers, laptop computers, fixed and mobile computer storage devices, mobile
phones, personal digital assistants, network equipment, telephone systems,
back-up systems, non-fixed media and all other computer and electronic equipment
of any kind and other items of tangible personal property of every kind owned,
leased or licensed by Sellers (wherever located and whether or not carried on
the books of Sellers), together with all express and implied warranties by the
manufacturers, Sellerss, lessors and licensors of such items or components
thereof and all maintenance records and other documents relating thereto.
 
 
Exhibit 10.1 -- Page 38

--------------------------------------------------------------------------------







"Target Date" means June 30, 2016.
"Tax" or "Taxes" means any and all taxes, fees, levies, duties, tariffs and
governmental impositions or charges of any kind in the nature of, or similar to,
taxes, payable to any federal, state, provincial, local or foreign taxing
authority including, without limitation (a) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers' compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes and (b) interest,
penalties, additional taxes and additions to taxes imposed with respect thereto.
 
"Tax Returns" means any return, report or information statement with respect to
Taxes (including, but not limited to, statements, schedules and appendices and
other materials attached thereto) filed or required to be filed with the IRS or
any other Governmental Authority including, without limitation, consolidated,
combined and unitary tax returns.
 
"Transaction Documents" means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, and all other contracts, instruments and certificates
contemplated hereunder to be delivered by any party hereto at or prior to the
Closing.
 
"Wells Note" means that certain loan by and between NAP and Wells Fargo Bank,
National Association, dated as of October 10, 2013 and all documents and
instruments executed in connection therewith, as the same may be amended or
modified from time to time.
"Working Capital" of the Sellers means the amount by which (a) Current Assets of
the Company exceed (b) Current Liabilities of the Company as of the Closing
Date.




[Remainder of Page Intentionally Left Blank]


            

Exhibit 10.1 -- Page 39

--------------------------------------------------------------------------------

[image0.jpg]


Exhibit 10.1 -- Page 40

--------------------------------------------------------------------------------

[image1.jpg]


Exhibit 10.1 -- Page 41

--------------------------------------------------------------------------------

[image2.jpg]


Exhibit 10.1 -- Page 42

--------------------------------------------------------------------------------

[image3.jpg]


[image4.jpg]


Exhibit 10.1 -- Page 43

--------------------------------------------------------------------------------



EXHIBIT A
BILL OF SALE
 
 
 
 
 


Exhibit 10.1 -- Page 44

--------------------------------------------------------------------------------









EXHIBIT B


ASSIGNMENT AND ASSUMPTION AGREEMENT


 

 






Exhibit 10.1 -- Page 45

--------------------------------------------------------------------------------



 
EXHIBIT D


            
 

 
Exhibit 10.1 -- Page 46

--------------------------------------------------------------------------------





EXHIBIT E
EXCLUDED ASSETS


None.
 
 




Exhibit 10.1 -- Page 47

--------------------------------------------------------------------------------





EXHIBIT F
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
None.
 
 
 


Exhibit 10.1 -- Page 48

--------------------------------------------------------------------------------





EXHIBIT G
ASSIGNED CONTRACT
 
 
 
Exhibit 10.1 -- Page 49

--------------------------------------------------------------------------------




